                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


JODY MUMMELTHIE,
            Plaintiffs,

v.                                                          Case No. 4:20-CV-00255-DGK

WALMART, INC.,
                       Defendant.


                     STIPULATION FOR DISMISSAL WITH PREJUDICE

       COME NOW the parties by their respective counsel of record and pursuant to F.R.C.P.

41(a)(1)(A)(ii) do hereby jointly stipulate that the instant matter may be dismissed with prejudice

with each party bearing its own costs, as this matter has been full compromised and settled.

Approved by:


/s/ John G. O’Connor
  John G. O’Connor
  Robb, Taylor & O’Connor
  Attorney for Plaintiff
 Mo. Bar No. 40004
 827 Armstrong Avenue
 Kansas City, Kansas 66101
 Ph: (913) 321-9600 Fax: (913) 321-0199


/s/ Tracy M. Hayes
  Tracy M. Hayes
  Sanders Warren Russell & Scheer, LLP
  Attorney for Defendant
 Mo. Bar No. 58555
 40 Corporate Woods
 9401 Indian Creek Parkway, Suite 1250
 Overland Park, KS 66210
 Ph: (913) 234-6100 Fax: (913) 234-6199




         Case 4:20-cv-00255-DGK Document 20 Filed 08/18/20 Page 1 of 1
